United States Court of Appeals
                             For the Eighth Circuit


                       ___________________________

                               No. 12-3018
                       ___________________________

                              Stephen A. Hodgson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Tom Roy; Joan Fabian; John King; Michelle Smith; Joseph Hobson; Bruce Julson;
 David Reishus; Sheryl Vezner; Greg Lindell; John Doe; Jane Doe, sued in their
                       individual and official capacities

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: March 26, 2013
                            Filed: March 29, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________
PER CURIAM.

       Stephen Hodgson appeals the district court’s1 judgment for defendants in his
42 U.S.C. § 1983 action in which he claimed, as relevant, that his First Amendment
rights were violated when mailroom staff at the Minnesota Correctional Facility in
Stillwater confiscated mail sent to him in May 2010. Following careful review, we
hold that the district court did not err in granting defendants summary judgment. See
Mason v. Corr. Med. Servs., 559 F.3d 880, 884-85 (8th Cir. 2009) (de novo review
of summary judgment). This court lacks jurisdiction to consider the district court’s
denial of Hodgson’s motion for a temporary restraining order. See Hamm v. Groose,
15 F.3d 110, 112-13 (8th Cir. 1994).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting in part the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-